Decree of the Surrogate’s Court of Kings county modified by striking therefrom the items surcharged against the guardian, viz.: Four-sevenths of coal bill, $37.72; rent, $1,296; amounts surcharged for support of guardian and her family, $3,120 and $639.70, the two items aggregating $3,759.70. The allowance voluntarily made by the surrogate to the guardian for her services, $2,268, although not prayed for by her, is stricken out, such services being deemed to have been compensated by the use of the property of the infants by the guardian and her husband and children. The guardian should receive the commissions allowed by law. ‡ This court finds that the guardian has at all times faithfully performed her duty. Costs of this appeal are awarded to the guardian to be paid out of the estate, also $100 costs on contested accounting proceeding to be paid out of the estate. The allowance of the special guardian is reduced to $500. As so modified the decree is affirmed. Blackmar, P. J., Kelly, Jayeox, Manning and Kelby, JJ., concur. Settle order upon notice.

 See Code Civ. Proc. § 2753; now Surr. Ct. Act, § 285.— [Rep.